PER CURIAM.
We grant the petition of Chad Michael Hughes for a writ of habeas corpus for *986reduction of pre-trial bond, and remand this case to the trial court to determine a reasonable bond after consideration of Hughes’ financial resources, and any other pertinent factors. See Miller v. Jenne, 780 So.2d 241 (Fla. 4th DCA 2001); Henley v. Jenne, 796 So.2d 1273 (Fla. 4th DCA 2001). We find this case distinguishable from Henley where the trial court found that based on Henley’s prior offenses and the nature of the current charges, he posed a significant risk of danger to the community. No such findings were made in this case when the trial court set the bond at hand.
We grant the writ and remand for further proceedings.
FARMER, SHAHOOD and GROSS, JJ., concur.